Exhibit 10.15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT
 


REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of June 16, 2014, by
and between Las Vegas Railway Express, Inc. a Delaware corporation (the
"Company"), and ICONIC HOLDINGS, LLC,  a Delaware limited  liability company
(the "Investor").


WHEREAS:


A. In connection with the Securities Purchase Agreement by and between the
parties hereto of even date  herewith  (the "Securities Purchase  Agreement"),
the Company  has agreed,  upon  the terms and subject   to the conditions of the
Securities Purchase Agreement, to issue and sell to the Investor that number of
shares of  the Company's common stock, par value $0.0001 per share (the "Common
Stock"), which can be   purchased  pursuant to the terms of
the  Securities  Purchase  Agreement  for an  aggregate purchase  price  of
up  to  Five  Million  Dollars
($5,000,000).  Capitalized  terms  not  defined  herein  shall  have  the  meaning  ascribed  to  them  in
the Securities Purchase Agreement.
 
B. To induce the Investor to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and
regulations  thereunder,  or  any  similar  successor  statute  (collectively,  the  "Securities   Act"),
and applicable  state securities laws.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:
 
1.  DEFINITIONS.


As used in this Agreement, the following tem1s shall have the following
meanings:


a. "Person" means a corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, a governmental or
political subdivision thereof or a governmental agency.


b. "Register," "registered," and "registration" refer to a
registration  effected  by preparing and filing one or more Registration
Statements (as defined below) in compliance with the Securities  Act and
pursuant to Rule 415 under the Securities Act or any successor rule providing
for offering securities on a continuous or delayed basis ("Rule 415''), and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the United States Securities and Exchange Commission (the "SEC").


c. "Registrable    Securities"   means   the   Investor's   Shares,   as   defined   in
the   Securities Purchase Agreement, and shares of Common Stock issuable to
Investors pursuant to the Securities Purchase Agreement.


d. “Registration Statement" means a registration statement under the Securities
Act, which covers the Registrable Securities.
 
2.  REGISTRATION.
 
a. Mandatory Registration. The Company shall prepare and file with the SEC a
Registration Statement on Form S-1 or on such other form as is available. The
Company shall cause such Registration Statement to be declared effective by the
SEC prior to the first sale to the Investor of the Company's Common Stock
pursuant to the Securities Purchase Agreement. The Company shall cause the
Registration Statement to remain effective until the full completion of the
Commitment Period (as such term is defined in the Securities Purchase
Agreement).


 
1

--------------------------------------------------------------------------------

 
 
b. Sufficient Number of Shares Registered.  In  the  event  the  number  of
shares  available under a Registration Statement filed pursuant to Section 2(a)
is insufficient to cover all of the Registrable  Securities pursuant to the
Securities Purchase Agreement, the Company shall amend the Registration
Statement, or file a new Registration Statement (on the short form available
therefore, if applicable), or both, so as to cover  all  of  such
Registrable  Securities pursuant  to the Securities Purchase  Agreement  as
soon  as practicable,  but in  any event not later than fifteen ( 15) days after
the necessity therefore arises, subject to  applicable  laws or  regulations.
The Company shall use its
commercially  reasonable  best  efforts  to  cause  such  amendment and/or  new
Registration Statement to  become  effective as soon  as
practicable  following  the  filing  thereof  For purposes  of the foregoing
provision, the number of shares available under a Registration Statement shall
be deemed  "insufficient  to cover all of the  Registrable  Securities" if at
any  time  the  number  of Registrable Securities  issuable on an Advance Notice
Date is greater than the number of shares available for resale under such
Registration  Statement.
 
3.  RELATED OBLIGATIONS.


a. The Company shall keep the Registration Statement effective. pursuant  to
Rule 415 at all times until the completion of the Commitment  Period (as such
term is defined in the Securities Purchase Agreement) (the
"Registration  Period"), which  Registration  Statement  (including  any
amendments  or supplements  thereto  and prospectuses  contained  therein)
shall  not  contain  any untrue  statement of a  material  fact or omit
to  state a material fact required  to be stated therein, or necessary to make
the statements therein,  in light of the circumstances  in which they were made,
not misleading.


b. The Company shall prepare and file with the SEC such
amendments  (including  post- effective amendments) and supplements to a
Registration Statement and the prospectus used in connection with such
Registration Statement, which prospectus  is to be filed pursuant  to Rule 424
promulgated  under the  Securities Act, as may be necessary to keep such
Registration Statement effective at all times during the Registration Period ,
and, during such period, comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities of the Company covered
by
such  Registration  Statement  until  such  time  as  all  of  such  Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
Registration Statement. In the case of amendments and
supplements  to  a  Registration Statement which are required to be filed
pursuant to this Agreement (including pursuant  to this  Section  3(b)) by
reason of the Company's filing a report on Form 10-K, Form I 0-Q or Form 8-K or
any analogous report under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), the Company  shall  have  incorporated  such report by
reference into  the  Registration  Statement,  if applicable,  or shall  file
such amendments or  supplements  with the SEC on  the same day on
which  the  Exchange  Act  report  is filed  which  created  the
requirement  for the Company to amend or supplement the Registration Statement.


c. The Company shall furnish to the Investor without charge, (i) at least one
copy of such Registration Statement as declared effective by the SEC and any
amendment(s) thereto, including financial statements and schedules, documents
incorporated therein by reference, all exhibits and each preliminary prospectus,
(ii) ten ( I 0) copies of the final prospectus included in such Registration
Statement and all amendments and supplements thereto (or such other number of
copies as such Investor may reasonably request) and (iii) such other documents
as such Investor may reasonably request from time to time in order to facilitate
the disposition of the Registrable Securities owned by such Investor.


d. The Company shall use its commercially reasonable best efforts to (i)
register and qualify the Registrable Securities covered by a Registration
Statement under such other securities or "blue sky" laws of such jurisdictions
in the United States as the Investor reasonably requests, (ii) prepare and file
in those jurisdictions , such amendments (including post-effective amendments)
and supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications  in effect at all  times during the Registration  Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided , however, that
the Company shall not be required in connection therewith or as a condition
thereto to (w) make any change to its certificate of incorporation or by-laws,
(x) qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d), (y) subject itself to general
taxation in any such jurisdiction , or (z) file a general consent to service of
process in any such jurisdiction. The Company shall promptly notify the Investor
of the receipt by the Company of any notification with respect to the suspension
of the registration or qualification of any of the Registrable Securities for
sale under the securities or "blue sky'' laws of any jurisdiction in the United
States or its receipt of actual notice of the initiation or threat of any
proceeding for such purpose.


 
2

--------------------------------------------------------------------------------

 
 
e. As promptly as practicable after becoming aware of such event or development
, the Company shall notify
the Investor in writing of the happening of any event as a result of which the prospectus included
in a Registration Statement, as then in effect, includes an untrue statement of
a material fact or omission to state a material fact required to be stated
therein or necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading (provided that in no
event shall such notice contain any material, nonpublic information), and
promptly prepare a supplement or amendment to such Registration  Statement to
correct such untrue statement or omission, and deliver copies of such supplement
or amendment to each Investor (which may be electronic copies). The Company
shall also promptly notify the Investor in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when
a Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness  shall  be delivered to the Investor by
facsimile on the same day of such effectiveness) , (ii) of any request by the
SEC for amendments or supplements to a Registration Statement or related
prospectus or related information, and (iii) of the Company's reasonable
determination that a post-effective amendment to a Registration Statement
would be appropriate.
 
 f.    The Company shall  use its commercially reasonable  best efforts to
prevent  the   issuance of any stop order or other suspension of effectiveness
of a Registration Statement, or the suspension of the qualification of any of
the Registrable Securities for sale in any jurisdiction within the United States
of America and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify the Investor of the issuance of such order and the resolution thereof or
its receipt of actual notice of the initiation or threat of any proceeding for
such purpose.


g.    At the reasonable request of the Investor, the Company shall furnish to the Investor, on the
date of the effectiveness of the Registration Statement and thereafter from time
to time on such dates as the Investor may reasonably request (i) a letter, dated
such date, from the Company's independent certified public accountants in form
and substance as is customarily given by independent certified public
accountants  to underwriters in an underwritten public  offering, and  (ii) an
opinion, dated as of such date, of counsel  representing the Company for
purposes of such Registration  Statement, in form, scope and substance as is
customarily given  in an underwritten public offering, addressed to
the Investor.


h. The Company shall hold in confidence and not make any disclosure of
information concerning the Investor provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such infom1ation is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent jurisdiction
, or (iv) such information has been made generally available to the public other
than by disclosure in violation of this Agreement or any other agreement. The
Company agrees that it shall, upon learning that disclosure of such information
concerning the Investor is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt written notice to the
Investor and allow the Investor, at the Investor’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.


i. The Company shall use its commercially reasonable best efforts either to
cause all the Registrable Securities covered by a Registration Statement (i) to
be listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange or to
secure the inclusion for quotation on the National Association of Securities
Dealers, Inc. OTC Bulletin Board or OTC Markets, OTCQB, for such Registrable
Securities. The Company shall pay all fees and expenses in c01mection with
satisfying its obligation under this Section 3(j).


j. The Company shall cooperate with the Investor to the extent applicable, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to a Registration Statement and enable such certificates to be in such
Denominations or amounts, as the case may be, as the Investor may reasonably
request and registered in such names as the Investor may request.


 
3

--------------------------------------------------------------------------------

 
 
k. The Company shall use its commercially reasonable best efforts to cause the
Registrable Securities covered by the applicable Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to consummate the disposition of such Registrable
Securities.


I. The Company shall otherwise use its commercially reasonable best efforts to
comply with all applicable rules and regulations of the SEC in connection with
any registration hereunder.


m. Within two (2) business days after a Registration Statement which
covers Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the
Investor) confirmation that such Registration Statement has been declared
effective by the SEC in the fom1attached hereto as Exhibit A.


n. The Company shall take all other reasonable actions necessary to expedite and
facilitate disposition by the Investor of Registrable Securities pursuant to a
Registration Statement.


4.  OBLIGATIONS OF THE INVESTOR.


The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(t) or the first
sentence of 3(e), the Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until the investor's receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(e) or receipt of
notice that no supplement or amendment is required. Notwithstanding
anything  to  the  contrary, the Company shall cause its transfer agent to
deliver un-legended certificates for shares of Common Stock to a transferee of
the Investor in accordance with the terms of the Securities Purchase Agreement
in connection with any sale of Registrable Securities with respect to which the
Investor has entered into a contract for sale prior to the Investor's receipt of
a notice from the Company of the happening of any event of the kind described in
Section 3(t) or the first sentence of 3(e) and for which the Investor has not
yet settled.


For so long as any Registrable Securities remain held by the Investors, the
Investor shall not directly or indirectly engage in any short selling of the
Company's registered securities either for itself or on behalf of any third
party for whom the Investor receives consideration, provided that the Company
acknowledges and agrees that upon receipt of an Advance Notice the Investor has
the right to sell the shares to be issued to the Investor pursuant to the
Advance Notice during the applicable Pricing Period.


5.  EXPENSES OF REGISTRATION.


All expenses incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers, legal and accounting
fees shall be paid by the Company.


6.  INDEMNIFICATION.


With respect to Registrable Securities which are included 111 a Registration
Statement under this Agreement:


a. To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend the Investor, the directors, officers,
partners, employees, agents, representatives and each Person, if any, who
controls the Investor within the meaning of the Securities Act or the Exchange
Act (each, an "Indemnified Person"), against any losses, claims, damages,
liabilities, judgments , fines, penalties, charges, costs, reasonable attorneys'
fees, amounts paid in settlement or expenses, joint or several (collectively,
(“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding , investigation or appeal takenfrom the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened , whether or not an indemnified
party is or may be a party thereto ("Indemnified Damages"), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other "blue sky" Jaws of any jurisdiction in which Registrable Securities are
offered ("Blue Sky Filing"), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (ii) any untrue statement or alleged untrue statement of
a material fact contained in any final prospectus (as amended or supplemented,
if the Company files any amendment thereof or supplement thereto with the SEC)
or the omission or alleged omission to state therein any material fact necessary
to make the statements made therein, in light of the circumstances under which
the statements therein were made, not misleading; or (iii) any violation or
alleged violation by the Company of the Securities Act, the Exchange Act, any
other law. including, without limitation, any state securities law, or any rule
or regulation there under relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (i) through (iii) being, collectively, "Violations"). The Company shall
reimburse the Investor and each such controlling person promptly as such
expenses are included and are due and payable, for any legal fees or
disbursements or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim.
 
 
4

--------------------------------------------------------------------------------

 


b. In connection with a Registration Statement, the Investor agrees to
indemnify, hold handless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement and each Person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act (each an "Indemnified Partv"), against any Claim or Indemnified Damages to
which any of them may become subject, under the Securities Act, the Exchange Act
or otherwise, insofar as such Claim or Indemnified Damages arise out of or is
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by the Investor expressly for use in
connection with such Registration Statement; and, subject to Section 6(d), the
Investor will reimburse any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Claim; provided ,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Investor, which consent shall not be
unreasonably withheld. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(b) with respect to any prospectus shall
not inure to the benefit of any Indemnified Party if the untrue statement or
omission of material fact contained in the prospectus was corrected and such new
prospectus was delivered to the Investor prior to the Investor's use of the
prospectus to which the Claim relates.
 
c. Promptly after receipt by an Indemnified Person or Indemnified  Party under
this  Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party  shall have the right to retain its own
counsel with the reasonable fees and expenses of not more than one counsel for
such indemnified Person or Indemnified Party to be paid by the indemnifying
party, if, in the reasonable opinion of original counsel retained by the
indemnified parties, the representation by such counsel of the Indemnified
Person or Indemnified Party and the indemnifying party would be inappropriate
due to actual or potential differing interests between such Indemnified Person
or Inde1m1ified Party and any other party represented by such counsel in such
proceeding. The Indemnified Party or Indemnified Person shall cooperate fully
with the indemnifying party in connection with any negotiation or defense of any
such action or claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the indemnified Party
or Indemnified Person which relates to such action or claim. The indemnifying
party shall keep the Indemnified Party or Indemnified Person fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto. No Indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably witW1old,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such claim or litigation. Following indemnification as
provided for hereunder, the indemnifying party shall be subrogated to all rights
of the Indemnified Party or Indemnified Person with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made. The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to the  Indemnified  Person  or
Indemnified Party under this Section 6, except to the extent that the
indemnifying party is prejudiced in its ability to defend such action.


 
5

--------------------------------------------------------------------------------

 
 
d. The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.


e. The indemnity agreements contained herein shall be in
addition to (i) any cause of action or similar right of the Indemnified Party or
Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.


7.  CONTRIBUTION.


To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which
it would otherwise be liable under Section 6 to the fullest extent permitted by law; provided , however, that: (i) no seller of
Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty
of fraudulent misrepresentation; and (ii) contribution by any seller of Registrable Securities shall be limited in amount to the net amount
of proceeds received by such seller from the sale of such
Registrable Securities.


8.  REPORTS UNDER THE EXCHANGE ACT.


With a view to making available to the Investor the benefits of Rule 144
promulgated under
the Securities Act or any similar rule or regulation of the SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration ("Rule  144") the Company agrees to:
Rule 144;
 
a. make and keep public information available, as those terms are understood and
defined in
 
b. file with the SEC in a timely manner all reports and other documents required
of the Company under the Securities Act and the Exchange Act so long as the
Company remains subject to such requirements (it being understood that nothing
herein shall limit the Company's obligations under Section 6.3 of the Securities
Purchase Agreement) and the filing of such reports and other documents is
required for the applicable provisions of Rule 144; and


c. furnish to the Investor so long as the Investor owns Registrable Securities,
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting requirements of Rule
144, the Securities Act and the Exchange Act, (ii) a copy of the most recent annual or quarterly report of the Company and such
other reports and documents so filed by the Company, and (iii) such other
information as may be reasonably requested to permit the Investor to sell such
securities pursuant to Rule 144 without registration.


9.  AMENDMENT OF REGISTRATION RIGHTS.


Provisions of this
Agreement may be amended and the observance thereof may be waived (either generally or  in  a  particular  instance  and  either  retroactively  or
prospectively),  only  by  a  ·written  agreement  between the Company and the
Investor. Any amendment or waiver effected in accordance with this Section 9
shall
be binding upon the Investor and the Company. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of this Agreement unless the same consideration also is offered to all of
the parties to this Agreement.
 
 
6

--------------------------------------------------------------------------------

 


10.  MISCELLANEOUS.


a. A Person is deemed to be a holder of Registrable Securities whenever such
Person
owns or is deemed to own of record such Registrable Securities. If the Company receives conflicting instructions, notices or elections from two or more Persons with respect to the same Registrable Securities, the Company shall act upon the
basis of instructions, notice or election received from the registered owner of
such Registrable Securities
 
b. Any notices, consents, waivers or other communications required
or  permitted  to
 be given under the terms of this Agreement must be in writing and will be deemed to have been delivered: (i) upon receipt, when delivered personally; (ii) upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one business day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party  to receive the
same. The addresses and facsimile numbers for such communications shall be:
 
If to the Company, to:        Las Vegas Railway Express, Inc.
6650 Via Austi Pkwy. Suite 140 
Las Vegas, NV 89119
Attention: Michael A. Barron -CEO
Telephone:  702-583-67 I 2
Facsimile: 702-297-8311

 


If to the Investor, to:            Iconic Holdings, LLC

7200 Wisconsin Ave. #206

Bethesda, MD 20816

Attention: Robert Papiri - Manager 
Telephone: 619-615-4255
Facsimile:  619-566-201 1


Any party may change its address by providing written notice to the other
parties hereto at least five days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of
such  notice, consent, waiver or other communication, (8) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission
or (C) provided  by  a  courier  or  overnight  courier  service  shall  be  rebuttable  evidence  of  personal  service,  receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.
 
 
7

--------------------------------------------------------------------------------

 


c. Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 
d. The corporate laws of the State of California govern all issues concerning
the relative rights of the Company and the Investor. All other questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of California,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of California or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
California. Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the Superior Courts of the State of California, sitting in
California and the Federal District Court for the District of California, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner intended by law. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT MAY HAVE, AND AGREES NOT TO
REQUEST , A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEM ENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.


e. This Agreement, the Securities Purchase Agreement and the Registration Rights
Agreement constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement and the Securities Purchase Agreement supersede all
prior agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.

f. This Agreement shall inure to the benefit of and be binding upon the
permitted successors and assigns of each of the parties hereto.


g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.


h. This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.


i. Each party shall do and perforn1, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to carry out the intent and accomplish the purposes of this Agreement and
the consummation of the transactions contemplated hereby.


j. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.


k. This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.


 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.




Company:


Las Vegas Railway Express, Inc.


By: /s/ Michael Barron


Michael Barron
CEO
 
Investor:


Iconic Holdings, LLC


By: /s/ Michael Sobeck
 
Michael Sobeck


 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT


 
Attention:

 
Re:               Las Vegas Railway Express, Inc.


Ladies and Gentlemen:


We are counsel to Las Vegas Railway Express, Inc. (the "Company"), and have
represented the  Company in co1mection with that certain Securities Purchase
Agreement (the ''Securities Purchase  Agreement")  entered  into by and between
the Company and Iconic Holdings, LLC (the "Investor'') pursuant to which the
Company issued to the  Investor  shares  of  its  Common  Stock,
par  value  $0.0001 per  share  (the  ''Common   Stock"). Pursuant to  the
Securities Purchase Agreement,
the  Company  also  has  entered  into  a  Registration  Rights  Agreement with  the
Investor  (the  "Registration   Rights  Agreement")
pursuant  to  which  the  Company  agreed, among other  things, to register the
Registrable Securities (as
defined  in  the  Registration  Rights  Agreement)  under the  Securities
Act  of 1933,  as  amended  (the  ''Securities   Act").  In connection with the
Company's obligations under the Registration
Rights Agreement, the Company filed a Registration Statement Form   (File
No. 333- (the ''Registration Statement") with the Securities and Exchange
Commission (the “SEC") relating to the Registrable Securities which names the
Investor as a selling stockholder thereunder.


In connection with the foregoing, we advise you that a member of the SEC's staff has advised us by telephone that the SEC has entered an order declaring the Registration Statement effective under the Securities Act at  [ENTER  TIME  OF  EFFECTIVENESS!  On
[ENTER   DATE OF EFFECTIVENESS] and we have no Knowledge, after telephonic
inquiry of a member of the SEC's staff, that any stop order suspending
its effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the SEC and the Registrable Securities are
available for
resale under the Securities Act pursuant to the Registration Statement.
 


Very truly yours,




 
By:
 


 
 


cc:               Las Vegas Railway Express, Inc.
 
 
 
 
 10

--------------------------------------------------------------------------------